Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 06/13/2022.

Election/Restrictions
	Applicant has elected in the Reply filed on 06/13/2022 the following species: 
	A. the CAR vector system encodes a Fab (claim 4)
	B. the CAR vector system encodes intracellular signaling (claims 4 and 5)
	C. high level of expression of the reporter gene in the presence of the target cell and low level of expression of the reporter gene in the absence of the target cell is indicative for high specificity of the antigen binding moiety (claim 12)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-18 are pending.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 06/13/2022.
Claims 1-12 and 14-18 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 17 depend directly or indirectly from claim 2.

Claim 2 is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "a Fab fragment deriving from a phage display library screening" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 8 is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "for a fluorescent protein" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogdon et al. (02/25/2016) US Patent Application Publication 2016/0051651 A1 (hereinafter referred to as Brogdon).
	With regards to claims 1-12 and 14-18, Brogdon teaches:
	a) as in claims 1-12 and 14-18, a method for assessing the specificity of an antigen binding moiety comprising the steps of: a. providing an antigen binding moiety specific for a target antigen; b. generating a chimeric antigen receptor (CAR) expressing reporter T (CAR-T) cell by: i. transferring the antigen binding moiety into a CAR vector system operationally coupled to a response element; ii. transferring the CAR vector system into a reporter T cell comprising a reporter gene under the control of the response element; c. contacting the reporter CAR-T cell with a target cell comprising the target antigen on the surface, in particular wherein the target cell is a cancer cell; and d. determining T cell activation by determining the expression of the reporter gene to establish the specificity of the antigen binding moiety; wherein the antigen binding moiety is a Fab fragment, in particular a Fab fragment deriving from a phage display library screening; wherein the antigen binding moiety comprises a variable heavy chain domain (VH) and a variable light chain domain (VL) and wherein coding polynucleotide sequences for the VH and VL domains of the antigen binding moiety are transferred to the CAR vector system; wherein the CAR vector system encodes a CAR comprising a Fab, an anchoring transmembrane domain and at least one intracellular signaling; wherein binding of the target antigen to the reporter CAR-T cell leads to activation of the intracellular signaling; wherein activation of the intracellular signaling domain leads to activation of the response element; wherein activation of the response element leads to expression of the reporter gene; wherein the reporter gene is coding for luminescent protein, in particular for a fluorescent protein; wherein the target antigen is a cell surface receptor; wherein the target antigen is a peptide bound to a molecule of the human major histocompatibility complex (MHC); wherein the antigen binding moiety is a T cell receptor like (TCRL) antigen binding moiety; wherein high level of expression of the reporter gene in the presence of the target cell and low level of expression of the reporter gene in the absence of the target cell is indicative for high specificity of the antigen binding moiety; wherein the method is an in vitro method; wherein the TCB antibody format comprises a first antigen binding moiety specific for a target antigen and a second antigen binding moiety capable of specific binding to a T cell activating receptor; wherein the T cell activating receptor is CD3; wherein the antigen binding moiety comprises a variable heavy chain domain (VH) and a variable light chain domain (VL) and wherein coding polynucleotide sequences for the VH and VL domains of the antigen binding moiety are transferred to the CAR vector system; wherein activation of the intracellular signaling domain leads to activation of the response element (see [0005] to [0079], [0298] to [0640] and [1010] to [1029]).
Thus, Brogdon anticipates the present claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639